Exhibit 10.21

TIBCO Software Inc. Change in Control and Severance Plan

Amended and Restated December 10, 2008

1. Introduction. The purpose of this TIBCO Software Inc. Change in Control and
Severance Plan (the “Plan”) is to provide assurances of specified severance
benefits to eligible employees of the Company whose employment is subject to
being involuntarily terminated (other than for Cause, death or permanent
disability) or terminated for Good Reason under the circumstances described in
the Plan, including but not limited to following a Change in Control of the
Company. The Company recognizes that the potential of a Change in Control can be
a distraction to employees and can cause such employees to consider alternative
employment opportunities. The Plan is intended to (i) assure that the Company
will have continued dedication and objectivity of its employees, notwithstanding
the possibility, threat or occurrence of a Change in Control and (ii) provide
the Company’s employees with an incentive to continue their employment and to
motivate its employees to maximize the value of the Company prior to and
following a Change in Control for the benefit of its stockholders. This Plan is
an “employee welfare benefit plan,” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended. This document constitutes
both the written instrument under which the Plan is maintained and the required
summary plan description for the Plan.

2. Important Terms. To help you understand how this Plan works, it is important
to know the following terms:

2.1 “Administrator” means the Company, acting through its EVP, General Counsel &
Secretary or any person to whom the Administrator has delegated any authority or
responsibility pursuant to Section 7, but only to the extent of such delegation.

2.2 “Base Pay” means a Covered Employee’s regular straight-time salary as in
effect during the last regularly scheduled payroll period immediately preceding
the date on which the Severance Benefit becomes payable. Base Pay does not
include payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions or other compensation.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Cause” means (i) an act of fraud or personal dishonesty undertaken by a
Covered Employee in connection with the Covered Employee’s responsibilities as
an employee that is intended to result in substantial gain or personal
enrichment of the Covered Employee at the expense of the Company, (ii) a Covered
Employee’s conviction of, or plea of nolo contendere to, a felony, (iii) a
Covered Employee’s gross misconduct in connection with the performance or
failure of performance of a material component of the Covered Employee’s
responsibilities as an employee that is materially injurious to the Company, or
(iv) a Covered Employee’s continued substantial violations of his or her
employment duties after the Covered Employee has received a written demand for
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that the Covered Employee has not substantially performed
such duties.

 

1



--------------------------------------------------------------------------------

2.5 “Change in Control” means (a) a sale of all or substantially all of the
Company’s assets, (b) any merger, consolidation, or other business combination
transaction of the Company with or into another corporation, entity, or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, (c) the direct or indirect acquisition (including by way
of a tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (d) a contested election of Directors, as a result
of which or in connection with which the persons who were Directors before such
election or their nominees cease to constitute a majority of the Board, or (e) a
dissolution or liquidation of the Company.

2.6 “Change in Control Determination Period” means the time period beginning on
the date of the Change in Control and ending twelve months following the Change
in Control.

2.7 “Change in Control Severance Benefit” means the compensation and other
benefits the Covered Employee will be provided pursuant to Section 4.

2.8 “Company” means TIBCO Software Inc., a Delaware corporation, and any
successor by merger, acquisition, consolidation or otherwise that assumes the
obligations of the Company under the Plan.

2.9 “Covered Employee” means an employee of the Company who has been designated
by the Administrator to participate in the Plan. Each such designated employee
is shown on Appendix A and/or Appendix B attached hereto as a “Covered
Employee.”

2.10 “Effective Date” means July 10, 2005.

2.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.12 “Good Reason” means without the Covered Employee’s written consent, after
(a) a material reduction in the Covered Employee’s authority, status or
responsibilities (including reporting responsibilities) relative to the Covered
Employee’s authority, status or responsibilities in effect immediately prior to
such reduction where such reduction was imposed without Cause; (b) a reduction
in the Covered Employee’s annualized Base Pay, without the Covered Employee’s
written consent (unless the Company also reduces the Base Pay of substantially
all other employees of the Company); (c) a reduction in the kind or level of
benefits (not including Base Pay, target bonus or equity compensation) for which
the Covered Employee is eligible (unless the Company also reduces the kind or
level of benefits available to substantially all other employees of the
Company); or (d) the relocation of the Covered Employee’s principal place of
performing his or her duties as an employee of the Company by more than thirty
(30) miles. Notwithstanding the foregoing, an event described in this
Section 2.11 shall not constitute Good Reason unless it is communicated by the
Covered Employee to the Company in writing and is not corrected by the Company
in a manner which is reasonably satisfactory to such Covered Employee (including
full retroactive correction with respect to any monetary matter) within 10 days
of the Company’s receipt of such written notice.

2.13 “Involuntary Termination” means a termination of employment of a Covered
Employee under the circumstances described in Sections 4.1 and 5.1.

2.14 “Plan” means the TIBCO Software Inc. Change in Control and Severance Plan,
as set forth in this document, and as hereafter amended from time to time.

 

2



--------------------------------------------------------------------------------

2.15 “Severance Benefit” means the compensation and other benefits the Covered
Employee will be provided pursuant to Section 5.

2.16 “Target Bonus” means, with respect to a Covered Employee, the Covered
Employee’s target bonus pursuant to the Company’s Executive Incentive
Compensation Plan or any other applicable corporate bonus plan (a) at the rate
in effect as of the date of the Covered Employee’s termination, or at a rate of
100% if no such rate is in effect as of the date of the Covered Employee’s
termination, or, if higher, at the rate in effect as of any date within the
twelve-month period preceding the date of the Covered Employee’s termination and
(b) assuming one hundred percent (100%) achievement of the Covered Employee’s
and the Company’s objectives, if any. Notwithstanding the foregoing, the Covered
Employee’s target bonus for purposes of the Plan shall be deemed to be the
amount received as a bonus by the Covered Employee for the Company’s fiscal year
preceding the date of the Covered Employee’s termination if a target bonus has
not been established for the then current fiscal year and the Covered Employee’s
bonuses, if any, are discretionary and not pursuant to any non-discretionary
bonus plan or commission rate established by the Company. The Covered Employee’s
Target Bonus shall not include amounts attributable to any other bonus,
including, but not limited to, any other discretionary bonuses such as spot
bonuses.

2.17 “Tier 1 Covered Employee” means (a) with respect to the Change in Control
Severance Benefits provided pursuant to Section 4, any employee of the Company
designated as an employee under Tier 1 as shown on Appendix A attached hereto
and (b) with respect to the Severance Benefits provided pursuant to Section 5,
any employee of the Company who, immediately prior to the Change of Control, has
the employee title designated under Tier 1 as shown on Appendix B attached
hereto.

2.18 “Tier 2 Covered Employee” means (a) with respect to the Change in Control
Severance Benefits provided pursuant to Section 4, any employee of the Company
designated as an employee under Tier 2 as shown on Appendix A attached hereto
and (b) with respect to the Severance Benefits provided pursuant to Section 5,
any employee of the Company who, immediately prior to the Change of Control, has
the employee title designated under Tier 2 as shown on Appendix B attached
hereto.

2.19 “Tier 3 Covered Employee” means (a) with respect to the Change in Control
Severance Benefits provided pursuant to Section 4, any employee of the Company
designated as an employee under Tier 3 as shown on Appendix A attached hereto
and (b) with respect to the Severance Benefits provided pursuant to Section 5,
any employee of the Company who, immediately prior to the Change of Control, has
the employee title designated under Tier 3 as shown on Appendix B attached
hereto.

2.20 “Tier 4 Covered Employee” means any employee of the Company designated as
an employee under Tier 4 as shown on Appendix A attached hereto.

3. Eligibility for Change in Control Severance Benefits and Severance Benefits.
An individual is eligible for the Change in Control Severance Benefit or the
Severance Benefit under the Plan, in the amount set forth in Section 4 or
Section 5, respectively, only if he or she is a Covered Employee on the date he
or she experiences an Involuntary Termination.

 

3



--------------------------------------------------------------------------------

4. Change in Control Severance Benefit.

4.1 Involuntary Termination Following a Change in Control. If at any time within
the Change in Control Determination Period (i) a Covered Employee terminates his
or her employment with the Company (or any parent or subsidiary of the Company)
for Good Reason, or (ii) the Company (or any parent or subsidiary of the
Company) terminates such Covered Employee’s employment for other than Cause,
death or permanent disability, then, subject to the Covered Employee’s
compliance with Section 7, the Covered Employee shall receive the following
Change in Control Severance Benefit from the Company:

4.1.1 Change in Control Severance Benefit.

4.1.1.1 Tier 1 Covered Employee. If the Covered Employee is a Tier 1 Covered
Employee, he or she shall be entitled to receive a lump sum cash payment equal
to twelve (12) months of Base Pay and the Covered Employee’s Target Bonus.

4.1.1.2 Tier 2 Covered Employee. If the Covered Employee is a Tier 2 Covered
Employee, he or she shall be entitled to receive a lump sum cash payment equal
to nine (9) months of Base Pay and nine (9) months of the Covered Employee’s
Target Bonus.

4.1.1.3 Tier 3 Covered Employee. If the Covered Employee is a Tier 3 Covered
Employee, he or she shall be entitled to receive a lump sum cash payment equal
to six (6) months of Base Pay and six (6) months of the Covered Employee’s
Target Bonus.

4.1.1.4 Tier 4 Covered Employee. If the Covered Employee is a Tier 4 Covered
Employee, he or she shall be entitled to receive a lump sum cash payment equal
to three (3) months of Base Pay and three (3) months of the Covered Employee’s
Target Bonus.

4.1.2 Continued Medical Benefits. If the Covered Employee, and any spouse and/or
dependents of the Covered Employee (“Family Members”) has medical and dental
coverage on the date of Covered Employee’s termination of employment under a
group health plan sponsored by the Company, the Company will reimburse Covered
Employee for the total applicable premium cost for medical and dental coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C.
Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all applicable
regulations (referred to collectively as “COBRA”) for Covered Employee and his
Family Members as follows:

4.1.2.1 Tier 1 Covered Employee. For a period of up to twelve (12) months.

4.1.2.2 Tier 2 Covered Employee. For a period of up to nine (9) months.

4.1.2.3 Tier 3 Covered Employee. For a period of up to six (6) months.

4.1.2.4 Tier 4 Covered Employee. For a period of up to three (3) months.

Notwithstanding the forgoing, the Company shall have no obligation to reimburse
the Covered Employee for the premium cost of COBRA coverage beginning on or
after the date the Covered Employee and his Family Members first become eligible
to obtain comparable benefits from a subsequent employer.

 

4



--------------------------------------------------------------------------------

4.1.3 Equity Award Accelerated Vesting.

4.1.3.1 Tier 1 Covered Employee. Fifty (50) percent of each Tier 1 Covered
Employee’s outstanding and unvested equity compensation awards, as determined on
such Covered Employee’s date of termination, shall automatically accelerate, all
restrictions or repurchase rights applicable thereto shall immediately lapse,
and any performance goals or other vesting criteria applicable thereto shall be
deemed achieved at target levels so as to become fully vested and exercisable.
The period over which such equity compensation awards may be exercised shall be
governed by the applicable provisions of the Company’s Stock Plans and related
award agreements.

4.1.3.2 Tier 2 and Tier 3 Covered Employees. Twenty-five (25) percent of each
Tier 2 Covered Employee’s and each Tier 3 Covered Employee’s outstanding and
unvested equity compensation awards, as determined on such Covered Employee’s
date of termination, shall automatically accelerate, all restrictions or
repurchase rights applicable thereto shall immediately lapse, and any
performance goals or other vesting criteria applicable thereto shall be deemed
achieved at target levels so as to become fully vested and exercisable. The
period over which such equity compensation awards may be exercised shall be
governed by the applicable provisions of the Company’s Stock Plans and related
award agreements.

4.1.3.3 Tier 4 Covered Employee. The acceleration of vesting upon a Change in
Control of each Tier 4 Covered Employee’s outstanding and unvested equity
compensation awards, as determined on such Covered Employee’s date of
termination, and the period over which such equity compensation awards may be
exercised shall be governed by the applicable provisions of the Company’s Stock
Plans and related award agreements.

5. Severance Benefit.

5.1 Involuntary Termination Other Than During the Change in Control
Determination Period. If at any time after the Change in Control Determination
Period (i) a Covered Employee terminates his or her employment with the Company
(or any parent or subsidiary of the Company) for Good Reason, or (ii) the
Company (or any parent or subsidiary of the Company) terminates such Covered
Employee’s employment for other than Cause, death or permanent disability, then,
subject to the Covered Employee’s compliance with Section 7, the Covered
Employee shall receive the following Severance Benefit from the Company:

5.1.1 Severance Benefit.

5.1.1.1 Tier 1 Covered Employee. If the Covered Employee is a Tier 1 Covered
Employee, he or she shall be entitled to receive a lump sum cash payment equal
to twelve (12) months of Base Pay and twelve (12) months of the Covered
Employee’s Target Bonus.

5.1.1.2 Tier 2 Covered Employee. If the Covered Employee is a Tier 2 Covered
Employee, he or she shall be entitled to receive a lump sum cash payment equal
to nine (9) months of Base Pay and nine (9) months of the Covered Employee’s
Target Bonus.

5.1.1.3 Tier 3 Covered Employee. If the Covered Employee is a Tier 3 Covered
Employee, he or she shall be entitled to receive a lump sum cash payment equal
to six (6) months of Base Pay and six (6) months of the Covered Employee’s
Target Bonus.

 

5



--------------------------------------------------------------------------------

5.1.2 Continued Medical Benefits. If the Covered Employee, and any spouse and/or
dependents of the Covered Employee (“Family Members”) has medical and dental
coverage on the date of Covered Employee’s termination of employment under a
group health plan sponsored by the Company, the Company will reimburse Covered
Employee for the total applicable premium cost for medical and dental coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C.
Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all applicable
regulations (referred to collectively as “COBRA”) for Covered Employee and his
Family Members as follows:

5.1.2.1 Tier 1 Covered Employee. For a period of up to twelve (12) months.

5.1.2.2 Tier 2 Covered Employee. For a period of up to nine (9) months.

5.1.2.3 Tier 3 Covered Employee. For a period of up to six (6) months.

6. Parachute Payments. In the event that the severance and other benefits
provided for in this Plan or otherwise payable or provided to the Covered
Employee (i) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for
this Section 6, would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Employee’s severance benefits hereunder
shall be either

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Covered Employee on an after-tax basis, of the greatest amount of severance
benefits, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Unless the Company and the
Covered Employee otherwise agree in writing, any determination required under
this Section 6 shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accountants immediately prior to the
Change in Control (the “Accountants”). In the event of a reduction in benefits
hereunder, the reduction will occur in the following order: the vesting
acceleration of stock options, then cash severance benefits, then vesting
acceleration of restricted stock awards, and then Company-paid COBRA coverage.
In the event that acceleration of vesting of stock options or restricted stock
awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for the Covered Employee’s stock options or
restricted stock awards, as applicable. If two or more stock options or
restricted stock awards are granted on the same day, the stock options or
restricted stock awards, as applicable, will be reduced on a pro-rata basis. For
purposes of making the calculations required by this Section 6, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Covered
Employee shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 6.

 

6



--------------------------------------------------------------------------------

7. Release and Non-Disparagement Agreement. As a condition to receiving Change
in Control Severance Benefits or Severance Benefits under this Plan, each
Covered Employee will be required to sign a waiver and release of all claims
arising out of his or her Involuntary Termination and employment with the
Company and its subsidiaries and affiliates and an agreement not to disparage
the Company, its directors, or its executive officers, in a form reasonably
satisfactory to the General Counsel of the Company. The Release will include
specific information regarding the amount of time the Covered Employee will have
to consider the terms of the Release and return the signed agreement to the
Company. In no event will the period to return the Release be longer than sixty
(60) days following the Covered Employee’s Involuntary Termination, inclusive of
any revocation period set forth in the Release.

8. Timing of Benefits. Change of Control Severance Benefits and Severance
Benefits shall be paid as soon as administratively practicable following the
date of the Covered Employee’s termination, subject to Section 11 below and the
Covered Employee’s compliance with Section 7 above. Notwithstanding the
foregoing and subject to Section 11 below, if the Covered Employee’s Involuntary
Termination occurs on or before October 15 of a calendar year, his or her cash
severance benefits will be paid within ten (10) calendar days after the date of
the Covered Employee’s termination or, if later, on the date the Release becomes
effective but on or before December 31 of that calendar year. If the Covered
Employee’s Involuntary Termination occurs after October 15 of a calendar year,
the Covered Employee’s cash severance benefits will be paid on the later of
(a) the second payroll date in the calendar year next following the calendar
year of the Covered Employee’s Involuntary Termination or (b) the first payroll
date following the date his or her Release becomes effective, subject to
Section 11 below.

9. Termination of Benefits. Benefits under this Plan shall terminate immediately
for a Covered Employee if such Covered Employee, at any time, violates any
proprietary information or confidentiality obligation to the Company or the
terms of any applicable non-competition agreement with the Company.

10. Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary, the Change in Control Severance Benefits, Severance Benefits
and other benefits provided hereunder shall be in lieu of any other severance
and/or retention plan benefits and the Change in Control Severance Benefits,
Severance Benefits and other benefits provided hereunder shall be reduced by any
severance paid or provided to a Covered Employee under any other plan or
arrangement.

11. Section 409A.

11.1 Change in Control Severance Benefits and Severance Benefits shall be paid
as soon as administratively practicable following the date of the Covered
Employee’s termination, subject to the Covered Employee’s compliance with
Section 7. Notwithstanding the foregoing, no Deferred Compensation Separation
Benefits (as defined below) payable under this Plan will be considered due or
payable until the Covered Employee has a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended and the
final regulations and any guidance promulgated thereunder (together, “Section
409A”). In addition, if the Covered Employee is a “specified employee” within
the meaning of Section 409A at the time of the Covered Employee’s separation
from service (other than due to death), then the Change in Control Severance
Benefits or Severance Benefits otherwise due to the Covered Employee under this
Plan, if any, that may be considered deferred compensation under Section 409A,
and any other severance payments or separation benefits that may be considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) otherwise due to the Covered Employee on or within the six
(6) month period following the Covered Employee’s termination will accrue during
such six (6) month period and will become payable in a lump sum payment on the
date six (6) months and one (1) day following the date of the Covered Employee’s
separation from service. All subsequent payments, if any, will be payable in
accordance with

 

7



--------------------------------------------------------------------------------

the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if the Covered Employee dies following his
separation but prior to the six (6) month anniversary of his date of separation,
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of the Covered
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit.

11.2 It is the intent of this Plan to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Notwithstanding
anything to the contrary in the Plan, including but not limited to Section 16,
the Company reserves the right to amend the Plan as it deems necessary or
advisable, in its sole discretion and without the consent of the Covered
Employees, to comply with Section 409A of the Code or to otherwise avoid income
recognition under Section 409A of the Code prior to the actual payment of Change
in Control Severance Benefits or Severance Benefits or imposition of any
additional tax (provided that no such amendment shall materially reduce the
benefits provided hereunder).

12. Vacation Days. Any unused vacation pay accrued as of a Covered Employee’s
date of Involuntary Termination will be paid at the time the Covered Employee
receives his or her first Change in Control Severance Benefit or Severance
Benefit or, to the extent the six month delay in Section 10.1 is applicable to
the Covered Employee, at the time the Covered Employee would have received his
or her first Change in Control Severance Benefit or Severance Benefit in the
absence of such delay. No Covered Employee may use any accrued but unused
vacation pay to extend his or her Involuntary Termination date or to postpone or
delay the start of his or her Severance Period.

13. Withholding. The Company will withhold from any Change in Control Severance
Benefits or Severance Benefits all federal, state, local and other taxes
required to be withheld therefrom and any other required payroll deductions.

14. Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document, will be conclusive and binding
on all persons and be given the maximum possible deference allowed by law. The
Administrator has the authority to act for the Company (in a non-fiduciary
capacity) as to any matter pertaining to the Plan; provided, however, that this
authority does not apply with respect to (a) the Company’s power to amend or
terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan is subject to the prior approval of
the Executive Vice President Strategic Operations of the Company. The
Administrator may delegate in writing to any other person all or any portion of
his or her authority or responsibility with respect to the Plan.

15. Eligibility to Participate. The Administrator will not be excluded from
participating in the Plan if otherwise eligible, but he or she is not entitled
to act or pass upon any matters pertaining specifically to his or her own
benefit or eligibility under the Plan. The Executive Vice President, Strategic
Operations of TIBCO Software Inc. will act upon any matters pertaining
specifically to the benefit or eligibility of the Administrator under the Plan.

 

8



--------------------------------------------------------------------------------

16. Amendment or Termination.

16.1 The Company reserves the right to amend, modify or terminate the Plan at
any time, without advance notice to any Covered Employee; provided, however,
that, prior to a Change in Control, the Company shall provide nine (9) months
advance notice to each Covered Employee of any amendment or modification to the
Plan with respect to Change in Control Severance Benefits that would be adverse
to such Covered Employee with respect to eligibility or the amount of Change in
Control Severance Benefits payable hereunder. Notwithstanding the preceding,
commencing on the date of a Change in Control, no amendment or termination of
the Plan shall reduce the Change in Control Severance Benefit payable to any
Covered Employee who terminates employment during the Change in Control
Determination Period (unless the affected Covered Employee consents to such
amendment or termination). Any action of the Company in amending or terminating
the Plan will be taken in a non-fiduciary capacity.

16.2 The Company reserves the right to amend, modify or terminate the Plan at
any time, provided that the Company shall provide six (6) months advance notice
to each Covered Employee of any amendment or modification to the Plan that would
be adverse to such Covered Employee with respect to eligibility or the amount of
Severance Benefits payable hereunder. Notwithstanding the foregoing, no such
notice may be given (i) prior to December 31, 2006, (ii) after a Change in
Control, or (iii) following or in connection with the approval by the Board of a
Change in Control (unless such Change in Control is not reasonably anticipated
to occur). Notwithstanding the foregoing, no amendment or termination of the
Plan shall reduce the Severance Benefit payable to any Covered Employee who has
terminated employment prior to the amendment or termination (unless the affected
Covered Employee consents to such amendment or termination). Any action of the
Company in amending or terminating the Plan will be taken in a non-fiduciary
capacity.

17. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator. If the claim is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will also describe any additional information needed to support the claim and
the Plan’s procedures for appealing the denial. The denial notice will be
provided within 90 days after the claim is received. If special circumstances
require an extension of time (up to 90 days), written notice of the extension
will be given within the initial 90-day period. This notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Administrator expects to render its decision on the claim.

18. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of his or her decision on review within 60 days after it receives a
review request. If additional time (up to 60 days) is needed to review the
request, the claimant (or representative) will be given written notice of the
reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice shall also include a statement that the claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents and other information relevant to the claim and a
statement regarding the claimant’s right to bring an action under Section 502(a)
of ERISA.

 

9



--------------------------------------------------------------------------------

19. Source of Payments. All Change in Control Severance Benefits and Severance
Benefits will be paid in cash from the general funds of the Company; no separate
fund will be established under the Plan; and the Plan will have no assets. No
right of any person to receive any payment under the Plan will be any greater
than the right of any other general unsecured creditor of the Company.

20. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

21. No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause.

22. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the laws of
the State of California.

23. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

24. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

25. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.

26. Additional Information.

 

Plan Name:    TIBCO Software Inc. Change in Control and Severance Plan Plan
Sponsor:   

TIBCO Software Inc.

3303 Hillview Ave

Palo Alto, CA 94304

Identification Numbers:   

EIN:—77-0449727

PLAN: 5            

Plan Year:   

Company’s Fiscal Year

Plan Administrator:   

TIBCO Software Inc.

Attention: Executive Vice President, General Counsel & Secretary

3303 Hillview Ave

Palo Alto, CA 94304

 

(650) 846-1000

 

10



--------------------------------------------------------------------------------

Agent for Service of Legal Process:   

TIBCO Software Inc.

Attention: General Counsel

3303 Hillview Ave

Palo Alto, CA 94304

 

(650) 846-1000

 

Service of process may also be made upon the Plan Administrator.

Type of Plan    Severance Plan/Employee Welfare Benefit Plan Plan Costs    The
cost of the Plan is paid by the Employer.

28. Statement of ERISA Rights.

As a Covered Employee under the Plan, you have certain rights and protections
under ERISA:

(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor,
such as the Plan’s annual report (IRS Form 5500). These documents are available
for your review in the Company’s Human Resources Department.

(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.

In addition to creating rights for Covered Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Sections 10 and 11 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.

 

11



--------------------------------------------------------------------------------

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest area office of the Employee
Benefits Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

29. Execution.

In Witness Whereof, the Company, by its duly authorized officer, has executed
this amended Plan on the date indicated below.

 

TIBCO Software Inc. By   /s/ William R. Hughes   Title   Executive Vice
President, General Counsel & Secretary Date   December 10, 2008

 

12